DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,946,217. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘217 patent. That is, claim 1 is anticipated by claim 1 of the ‘217 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-10 of the instant application are anticipated by claims 1-10 of the ‘217 patent, by the same reasoning.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,946,217 in view of U.S. Patent Application Publication No. 2013/0102830 (Otto). 
Regarding instant claim 11, claim 1 of the ‘217 patent recites all that is recited in instant claim 11. The difference between instant claim 11 and claim 1 of the ‘217 patent lies in that instant claim 11 further recites “[a] computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system to perform beam angle optimization for an IMRT radiotherapy treatment”, which is not recited in claim 1 of the ‘217 patent.
However, Otto teaches a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system and method for performing beam angle optimization for an IMRT radiotherapy treatment (abstract), the instructions comprising: evaluating PTVs in terms of a dose for each of a plurality of beamlets at the planar beam eye view for subsequent selection of the optimal field geometries for the IMRT radiotherapy (abstract; [0007]; [0046]; [0053]; computer program: [0010], [0312]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘217 patent such that a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system to perform the method as taught by Otto, because Otto teaches providing such a computer product enables performance of the method by a practitioner ([0010]; [0312]).
Regarding instant claims 12-20, claims 1-10 of the ‘217 patent in view of Otto recites all that is recited in instant claims 12-20.
Claims 1-4, 9-14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,946,216 in view of U.S. Patent Application Publication No. 2013/0102830 (Otto).
Regarding instant claim 1, claim 1 of the ‘216 patent recites all that is recited in instant claim 1. The difference between instant claim 1 and claim 1 of the ‘216 patent lies in that instant claim 1 recites the beam angle optimization is performed for an IMRT radiotherapy treatment, which is not recited in claim 1 of the ‘216 patent.
However, Otto teaches a method of beam angle optimization for an IMRT radiotherapy treatment, comprising: evaluating PTVs in terms of a dose for each of a plurality of beamlets at the planar beam eye view for subsequent selection of the optimal field geometries for the IMRT radiotherapy (abstract; [0007]; [0046]; [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘216 patent to be applied to IMRT radiotherapy as taught by Otto, because Otto teaches dose planning in terms of beamlet array analysis is beneficial in IMRT given the “permissible spatial variation of intensity distribution across a two-dimensional cross section of each beam or each portion of a beam” ([0053]).
Regarding instant claims 2-4, 9, and 10, claims 1, 3, 5, 14, and 15 of the ‘216 patent in view of Otto recites all that is recited in instant claims 2-4, 9, and 10.
Regarding instant claim 11, claim 1 of the ‘216 patent recites all that is recited in instant claim 11. The difference between instant claim 11 and claim 1 of the ‘216 patent lies in that instant claim 11 recites “[a] computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system to perform beam angle optimization for an IMRT radiotherapy treatment”, which is not recited in claim 1 of the ‘216 patent.
However, Otto teaches a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system and method for performing beam angle optimization for an IMRT radiotherapy treatment (abstract), the instructions comprising: evaluating PTVs in terms of a dose for each of a plurality of beamlets at the planar beam eye view for subsequent selection of the optimal field geometries for the IMRT radiotherapy (abstract; [0007]; [0046]; [0053]; computer program: [0010], [0312]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘216 patent such that a computer product comprising a non-transitory computer readable medium storing a plurality of instructions that when executed control a computer system to perform the method as taught by Otto, because Otto teaches providing such a computer product enables performance of the method by a practitioner ([0010]; [0312]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the ‘216 patent to be applied to IMRT radiotherapy as taught by Otto, because Otto teaches dose planning in terms of beamlet array analysis is beneficial in IMRT given the “permissible spatial variation of intensity distribution across a two-dimensional cross section of each beam or each portion of a beam” ([0053]).
Regarding instant claims 12-14, 19, and 20, claims 1, 3, 5, 14, and 15 of the ‘216 patent in view of Otto recites all that is recited in instant claims 12-14, 19, and 20.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of beam angle optimization for an IMRT radiotherapy treatment of claim 1, comprising for a first PTV, for each respective BEV plane of a respective vertex, evaluating a respective BEV score for each respective pixel of the respective BEV plane for the first PTV based at least part on a dose of the first PTV from a respective beamlet originating from the respective vertex and passing through the respective pixel of the respective BEV plane; determining a threshold BEV score for the first PTV based on the BEV scores of the pixels of the BEV planes; for each respective BEV plane of the respective vertex, determining BEV region(s) by comparing each respective BEV score of each respective pixel to the threshold BEV score; determining a respective BEV connectivity manifold for the respective PTV that represents connections between BEV regions of adjacent vertices; and selecting optimal treatment trajectories for the IMRT radiotherapy treatment based on the connectivity manifold for the first PTV, within the context of the remainder of claim 1.
Claim 11 is indicated allowable by similar reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791